Citation Nr: 0925655	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  09-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left hip injury 
(also claimed as left leg injury, bruise, and numbness).

2.  Entitlement to service connection for asbestos exposure.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction is now with the RO in 
Houston, Texas.


FINDING OF FACT

The Veteran does not currently suffer from a left hip 
disability (also claimed as left leg injury, bruise, and 
numbness) or any disease from asbestos exposure, and did not 
suffer from those diseases during any time period on appeal.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability 
(also claimed as left leg injury, bruise, and numbness) and 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any complaints of or 
treatment for a left leg injury or asbestos exposure.  A 
separation report of medical examination from April 1968 
revealed normal clinical evaluations of the Veteran's lower 
extremities and lungs.  Indeed, the Veteran admitted, in his 
notice of disagreement, dated August 2007, that his "left 
leg injury did not start showing signs of problems until 
years later.  I agree at the time of discharge no problems 
[were] apparent."

Similarly, the Veteran's post-service treatment records, 
including private medical reports and VA outpatient treatment 
reports, are absent for any treatment for a left leg 
disability or any disability related to asbestos exposure.  

Service medical records, VA outpatient treatment reports, and 
private medical records constitute strong evidence against 
the Veteran's claims because this evidence shows that the 
claimed diseases did not occur in service.  

Most importantly in this case, the Veteran does not have 
current diagnoses of the claimed conditions at this time. 

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Indeed, the Veteran admitted in his notice of disagreement, 
from August 2007, that he "entered [the asbestos exposure] 
claim as a precautionary measure in the event that something 
did show up as a result of my exposure."  This statement 
provides highly probative evidence against the Veteran's 
claim for service connection as it shows the Veteran does not 
have a current disability as a result of his alleged asbestos 
exposure.

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
support a grant of service connection if there is a 
relationship to service, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as in this case, there is no evidence of a 
left hip disability (also claimed as left leg injury, bruise, 
and numbness) or any disease from asbestos exposure during 
the claim period, that holding is inapplicable.

Only the Veteran's own contention stating that service 
connection is warranted stands in favor of his claims.  To 
the extent that the Veteran is of the opinion that he 
currently suffers from a left hip disability (also claimed as 
left leg injury, bruise, and numbness) or asbestos exposure, 
or that he had these conditions during service, such opinions 
are not competent evidence.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  

A left hip disability and asbestos exposure clearly fall into 
the latter class.  Thus, the Veteran's statements that he 
currently has these diseases and that they are related to 
service many years ago are not competent evidence.

In any event, even if the Veteran's statements were competent 
evidence, the service records and post-service records 
provide highly probative evidence against his claims, 
outweighing his statements.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  In this regard, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Hence, the preponderance of the evidence is against his claim 
for entitlement to service connection for a left hip 
disability (also claimed as left leg injury, bruise, and 
numbness) and asbestos exposure, and these claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As discussed above, there is no competent evidence that the 
Veteran has had a left hip disability (also claimed as left 
leg injury, bruise, and numbness) or asbestos exposure during 
any time period on appeal.  Although the Veteran asserts that 
he suffered from these conditions in service, the record is 
absent for any evidence of persisting or recurring symptoms 
of the diseases, either during active service or during any 
period of time encompassed by the Veteran's claim.  
Therefore, the first factor in determining whether a medical 
examination is necessary is not satisfied and the Board 
declines to afford the Veteran an examination.  Points two 
and three of this test are also not met in this case, either 
of which provides a basis to not hold a VA examination in 
this case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.



ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


